DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5,512,626) and further in view of Uesaka (US 2011/0245370).
Matsuo is directed to a cap-base tread assembly in which said tread base has a tan delta less than 0.08 at 70 degrees Celsius (Column 9, Lines 20+ and Table 1).  Matsuo further states that “there is no limitation to the cap tread rubber” (Column 5, Lines 20+).  In such an instance, though, Matsuo fails to specifically disclose a tread cap rubber formed with an isoprene-based rubber, a butadiene rubber, and silica having a specific surface area of 180 m2/g.       
Uesaka, on the other hand, is similarly directed to a tire construction comprising a cap-base tread assembly.  More particularly, Uesaka teaches a tread cap rubber including natural rubber (isoprene rubber), polybutadiene rubber, and silica (most preferably not less than 30 phr) that provides wet grip performance, abrasion resistance, and low heat buildup (Paragraphs 7, 81, and 92).  It is particularly noted that Uesaka suggests the use of two or more rubbers and natural rubber and butadiene rubber are described as being preferable in terms of rubber strength and crack growth resistance.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread cap rubber of Uesaka in the tire of Matsuo for the benefits detailed above
   Regarding the silica, Uesaka teaches a most preferred surface area between 150 m2/g and 200 m2/g (Paragraph 89).  Essentially half of the “most preferred” range satisfies the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread cap rubber of Uesaka in the tire of Matsuo for the benefits detailed above, there being no conclusive showing of unexpected results.  Looking at Table 1 in Applicant’s original disclosure, it is initially noted that compositions A5 and A6 do not constitute the closest prior art of record since they are devoid of silica and such is expressly disclosed in the tread cap rubber of Uesaka.  Also, regarding composition A8, a loading of 20 phr does not constitute the closest prior art of record since a most preferred silica loading is at least 30 phr (Examples 1-6 in Tables 1 and 2 actually include 75 phr of silica).  As to composition A7, both the type of silica and the silica loading are varied such that is unclear if any realized benefits are a function of the type of silica and/or the silica loading.            
	Lastly, modern day tire constructions are conventionally formed with at least 3 belt layers.  It is emphasized that belt layers constitute a fundamental component of modern day tire constructions.  One of ordinary skill in the art at the time of the invention would have found it obvious to include common belt layers in the tire of Matsuo. 	
	Regarding claims 2 and 7, Matsuo broadly states that a tread base thickness is between 10% and 35% of a total tread thickness (Column 5, Lines 25+).  This general disclosure appears to encompass the claimed quantitative relationships absent a conclusive showing of unexpected results.  Also, the broad ranges of the claimed invention encompass embodiments in which the tread cap thickness does not vary over an axial extent of the tread and such would be expected, at a minimum, to be covered by the general disclosure of Matsuo.  Similarly, it is known to form tread designs in which a thickness varies over an axial extent of the tire in accordance to the claimed invention (claim 7).  It is emphasized that any number of tread arrangements are commonly used in modern day tire constructions, including constant and varied thickness values.      
With respect to claim 3, Uesaka teaches the claimed loading (Paragraph 134).
As to claims 5 and 6, the exemplary tread base compositions of Matsuo including 75 phr of natural rubber and 35 phr of carbon black (Table 1).  These compositions appear to be extremely similar Applicant’s inventive base rubber compositions and as such, one would expect the base rubber compositions of Matsuo to demonstrate properties that mimic those of the claimed invention.  It is further noted that Matsuo (Column 4, Lines 47+) suggests preferred carbon black loadings as high as 50 phr and such appears to be consistent with increased modulus properties (see Table 2 in Applicant’s original disclosure).   
With respect to claim 8, given the extreme similarities between the cap and base taught by Matsuo and Uesaka, as compared with the inventive compositions, it reasons that a ratio between respective moduli would satisfy the broad range of the claimed invention.  Also, all of the inventive examples and comparative examples have ratios within the broad range of the claimed invention and thus, Applicant has not provided a conclusive showing of unexpected results for the claimed range.    
Regarding claims 9 and 10, grooves represent fundamental elements of tread designs (reduce hydroplaning).  Also, given a varied tread thickness over an axial extent, the claimed relationship would have been satisfied.  Again, a tread groove would have a smaller depth than a first tread depth at a first location and another tread groove would have a greater depth as compared to a second tread depth when the tread cap depth is varied as is common in the tire industry.  It is emphasized that tread depths are commonly constant or varied and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.     
As to claim 11, tire belt layers have a wide range of widths and the claimed quantitative relationship is consistent with common belt arrangements.  It is emphasized that tire belt layers are described in terms of a wide range of values that would be expected to encompass the broad range of the claimed invention. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo and Uesaka as applied in claim 1 above and further in view of Segatta (US 2004/0244894).
As detailed above, Uesaka teaches a tread cap composition that provides abrasion resistance, wet grip performance, and low heat buildup.  Uesaka further states that common compounding ingredients can be included in the tread cap composition (Paragraph 153).  While Uesaka fails to expressly teach the inclusion of a resorcin resin, such resins are well recognized as constituting “common compounding ingredients”, as show for example by Segatta (Paragraph 88).  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of common resins in the tread cap of Uesaka, including that required by the claimed invention (described as providing improved tear resistance).
Claim(s) 1, 3, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo and further in view of Midorikawa (US 5,851,321).
Matsuo is directed to a cap-base tread assembly in which said tread base has a tan delta less than 0.08 at 70 degrees Celsius (Column 9, Lines 20+ and Table 1).  Matsuo further states that “there is no limitation to the cap tread rubber” (Column 5, Lines 20+).  In such an instance, though, Matsuo fails to specifically disclose a tread cap rubber formed with an isoprene-based rubber, a butadiene rubber, and silica having a specific surface area of 180 m2/g.       
Midorikawa, on the other hand, is similarly directed to a tire construction comprising a cap-base tread assembly.  More particularly, Midorikawa teaches a tread cap rubber including natural rubber or isoprene rubber (up to 80 phr), polybutadiene rubber, and silica (up to 40 phr) that provides wear resistance, and snow/ice performance (Column 2, Lines 38+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread cap rubber of Midorikawa in the tire of Matsuo for the benefits detailed above
   Regarding the silica, Midorikawa teaches a surface area between 100 m2/g and 400 m2/g (Column 4, Lines 49+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread cap rubber of Midorikawa in the tire of Matsuo for the benefits detailed above, there being no conclusive showing of unexpected results.  Looking at Table 1 in Applicant’s original disclosure, it is initially noted that compositions A5 and A6 do not constitute the closest prior art of record since they are devoid of silica and such is expressly disclosed in the tread cap rubber of Midorikawa.  Also, regarding composition A8, the carbon black loading and silane coupling agent loading is significantly varied and thus it is unclear of any realized benefits are a function of the carbon black loading and/or the silica loading and/or the silane coupling agent loading.  As to composition A7, both the type of silica and the silica loading are varied such that is unclear if any realized benefits are a function of the type of silica and/or the silica loading.            
	Lastly, modern day tire constructions are conventionally formed with at least 3 belt layers.  It is emphasized that belt layers constitute a fundamental component of modern-day tire constructions.  One of ordinary skill in the art at the time of the invention would have found it obvious to include common belt layers in the tire of Matsuo.
With respect to claim 3, Midorikawa teaches the claimed loading (Column 5, Lines 33+).
Regarding claims 9 and 10, grooves represent fundamental elements of tread designs (reduce hydroplaning).  Also, given a varied tread thickness over an axial extent, the claimed relationship would have been satisfied.  Again, a tread groove would have a smaller depth than a first tread depth at a first location and another tread groove would have a greater depth as compared to a second tread depth when the tread cap depth is varied as is common in the tire industry.  It is emphasized that tread depths are commonly constant or varied and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.     
As to claim 11, tire belt layers have a wide range of widths and the claimed quantitative relationship is consistent with common belt arrangements.  It is emphasized that tire belt layers are described in terms of a wide range of values that would be expected to encompass the broad range of the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 17, 2022